Jenkins, P. J.
'“Where an employee has, as is provided in the workmen’s compensation act, accepted the act, his rights against the employer to recover on account of any injuries sustained by reason of the employer’s breach of any duty to the employee, arising out of the relation between them, which was that of master and servant, are determinable solely under the provisions of the act, and, as expressly provided in the act, are not determinable at common law. This is true notwithstanding the injuries complained of did not result from an accident; and therefore the employee, although he had accepted the act, could not recover compensation therefor.” Webb v. Tubize-Chatillon Corporation, 45 Ga. App. 744 (165 S. E. 775). This case has been reviewed and is adhered to. See also Holliday v. Merchants & Miners Transportation Co., 32 Ga. App. 567, 571 (124 S. E. 89).

Judgment affirmed.


Stephens mid Sutton, JJ., concur.